            Case 1:21-cv-00635-LJV Document 6 Filed 05/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X    For Online Publication Only
ULNER STILL, 05-B-0239,

                                   Plaintiff,
                                                                    MEMORANDUM & ORDER
                 -against-                                          21-CV-1283 (JMA) (SIL)
                                                                                                   FILED
                                                                                                   CLERK
THE STATE OF NEW YORK, et al.,
                                                                                      5:39 pm, May 06, 2021
                                    Defendants.                                          U.S. DISTRICT COURT
---------------------------------------------------------------X                    EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                                    LONG ISLAND OFFICE

        Pro se plaintiff, Ulner Still (“Plaintiff”), who is presently incarcerated at the Orleans

Correctional Facility, filed a civil rights complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”),

complaining about the conditions of his confinement at that facility. (ECF No. 1.)                      More

specifically, Plaintiff complains about the protocols in place at the Orleans Correctional Facility

with regard to the COVID-19 virus. Plaintiff also filed an application to proceed in forma

pauperis and a motion to certify a class action because his claims are related to Stewart v. The

State of New York, 20-CV-3630(JMA)(SIL).1 (ECF Nos. 2-3.) For the reasons that follow, this

action is transferred to the United States District Court for the Western District of New York.

        Under the general venue provision:

                 a civil action may be brought in - - (1) a judicial district in which
                 any defendant resides, if all defendants are residents of the State in
                 which the district is located; (2) a judicial district in which a
                 substantial part of the events or omissions giving rise to the claim
                 occurred, or a substantial part of property that is the subject of the
                 action is situated; or (3) if there is no district in which an action may
                 otherwise be brought as provided in this section, any judicial district
                 in which any defendant is subject to the court’s personal jurisdiction
                 with respect to such action.

28 U.S.C. § 1391(b). Here, the events giving rise to Plaintiff’s claims are alleged to have occurred

exclusively at the Orleans Correctional Facility located in Orleans County. Orleans County is



1
 By Order dated May 6, 2021, the Stewart case was transferred to the Western District of New York. (See 20-CV-
3630(JMA)(SIL) at ECF No. 22.)
            Case 1:21-cv-00635-LJV Document 6 Filed 05/06/21 Page 2 of 2




within the Western District of New York.           See 28 U.S.C. § 112(d).        Under 28 U.S.C. §

1391(b)(2), venue is therefore proper in the Western District of New York.

         Accordingly, rather than dismiss the complaint for improper venue, the Court, in the

interest of justice, transfers this action pursuant § 1406(a) to the United States District Court for

the Western District of New York. See 28 U.S.C. § 1406(a) (stating that a district court may

transfer a case filed in the wrong district “to any district . . . in which it could have been brought”);

see also Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993) (“Whether dismissal or

transfer is appropriate lies within the sound discretion of the district court.”). The determination

of Plaintiff’s motions to proceed in forma pauperis and for class certification is reserved for the

transferee court.

         Accordingly, the Clerk of Court is directed to transfer this action to the United States

District Court for the Western District of New York under Section 1406(a). The Clerk of the

Court is further directed to mail a copy of this Order to Plaintiff and to mark this case closed.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore, should Plaintiff seek leave to appeal in forma

pauperis, such status is denied for the purpose of any appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).


SO ORDERED.
Dated:          May 6, 2021
                Central Islip, New York

                                                            /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
